DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a wear warning device an elastic component, comprising a first arm part, a connection part and a second arm part, wherein the connection part is connected to and located between the first arm part and the second arm part, and the first arm part and the second arm part are respectively disposed on the two brake pads, wherein the first arm part has a first engagement structure, the first switch has a second engagement structure, the second engagement structure is engaged with the first engagement structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
January 7, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657